DETAILED ACTION
                                   Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 20-39 are presented for examination.
                      
                                                                       
                                  Information Disclosure Statement
3.	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.
		        Specification
4.	The specification is accepted. 
	
			          Drawings
5.	The formal drawings are accepted. 


                                         Claim Objections      
6.	Claim 27 is objected to because of the following informalities:
In line 3, there are reference numbers (1105, 2806) next to multiplexer which should be deleted. 
                                       Claim Rejections - 35 USC § 112
                               The following is a quotation of 35 U.S.C. 112(b): 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 
7.	Claims 20-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a) Claim 20, line 7, the claim recite the term “sa”. There are no limitations on the value of “sa” (besides a number of stages). The claims must give some other limitations to the value of “sa”, such as if it is an integer, real number, etc. 
b) Claim 20 line 14 and 16 recite the limitation “a group of processed (n) bits required” however processed (n) bits of what exactly is being referred to here? Is (n) referring to number of bits?
c) Claim 20 line 17 the phrase in claim “seamlessly obtainable” renders the claims indefinite.  The term “obtainable” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, the above claims recite “obtainable” which has been rendered indefinite by the use of the term “obtainable” as explained above. Further, the term implies that the invention may or may not do what is being cited here. 
Independent claims 34 and 38 include similar limitations of independent claim 20 andtherefore are rejected for similar reasons. 
Dependent claims depend from the base claims and inherently include limitations therein and therefore are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as well.
Corrections are requested.
Examiner Notes:
The Applicant or his council is invited to contact the Examiner if additional explanation or clarification is required and to advance prosecution. 

                                         Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner,
Art Unit 2112